Case 6:20-cv-01210-GAP-GJK Document 62 Filed 08/25/21 Page 1 of 3 PageID 687




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION



DAVID NDALAMBA, and
STARLINE MEDIA, INC.
         Plaintiffs,                        C.A. No. 6:20-CV-01210-GAP-GJK

      v.

ELISHA TRICE, JOMY STERLING,
and STAR STATUS GROUP

           Defendants.



JOMY STERLING and STAR STATUS
GROUP
         Counterclaim Plaintiffs,

      v.

DAVID NDALAMBA and TYLER
GNASS
           Counterclaim Defendants.


     NOTICE OF REPLACEMENT SUMMARY JUDGMENT EXHIBITS

      Pursuant to Local Rule 1.11(d), Jomy Sterling and Star Status Group, here-

by file this replacement set of exhibits in support of their motion for summary

judgment at [ECF No. 59] (the “Motion”). The original set of exhibits filed with

the Motion contained placeholders for materials the counterparties considered

“highly confidential” under the parties’ discovery non-disclosure agreement.


                                   Page 1 of 3
Case 6:20-cv-01210-GAP-GJK Document 62 Filed 08/25/21 Page 2 of 3 PageID 688




Pursuant to Local Rule 1.11(d), the counterparties were notified of the placehold-

ers on August 4, 2021. The counterparties had until August 18, 2021 to file a mo-

tion to seal all or part of the materials identified on the placeholders. No motion

to seal was filed. Therefore, this replacement set of exhibits consisting of the pre-

viously unfiled “highly confidential” materials is being filed on the public dock-

et. Please note that the entire set of summary judgment exhibits is being filed as a

convenience to the Court.




DATED: August 25, 2021                     Respectfully submitted

                                           Jomy Sterling AND
                                           Star Status Group
                                           By Their Attorney,
                                           /s/ Shaun P. Keough
                                           Shaun P. Keough (Trial Counsel)
                                           Florida Bar # 1000985
                                           PARKER KEOUGH LLP
                                           3505 Lake Lynda Dr. Suite 200
                                           Orlando, FL 32817
                                           Tel.: (321) 262-1146
                                           Fax.: (617) 963-8315
                                           E-mail: skeough@parkerkeough.com




                                     Page 2 of 3
Case 6:20-cv-01210-GAP-GJK Document 62 Filed 08/25/21 Page 3 of 3 PageID 689




                          CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing has

been filed with the Court using the Court’s ECF System which will electroni-

cally serve a copy on August 25, 2021 on all counsel of record.


                                           BY: /s/ Shaun P. Keough
                                           Shaun P. Keough (Trial Counsel)
                                           Florida Bar # 1000985




                                    Page 3 of 3
